IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-140

                                          No. 41A22

                                   Filed 16 December 2022

     STATE OF NORTH CAROLINA

                   v.
     MARK BRICHIKOV


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 281 N.C. App. 408, 2022-NCCOA-33, vacating a judgment

     entered on 11 December 2019 by Judge Rebecca W. Holt in Superior Court, Wake

     County, and holding that defendant was entitled to a new trial. Heard in the Supreme

     Court on 5 October 2022.


           Joshua H. Stein, Attorney General, by Marc X. Sneed, Special Deputy Attorney
           General, for the State-appellant.

           M. Gordon Widenhouse, Jr. for defendant-appellee.


           MORGAN, Justice.

¶1         The appeal in this homicide case raises the sole issue of whether the trial court

     committed prejudicial error by declining to deliver defendant’s requested jury

     instruction on involuntary manslaughter. We hold that the evidence, viewed in the

     light most favorable to defendant, was sufficient to require the trial court to submit

     defendant’s requested instruction to the jury and that this error prejudiced defendant

     because there was a reasonable possibility that a different result would have been
                                        STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



     reached if the jury had been so instructed. Accordingly, we affirm the decision of the

     Court of Appeals, vacating the trial court’s judgment and granting defendant a new

     trial.

                          I.   Procedural and Factual Background

¶2            Defendant was indicted by a grand jury for the criminal offense of first-degree

     murder in connection with the death of his wife, Nadia Brichikov, following her death

     on 22 April 2018. Defendant pleaded not guilty. A jury trial was held beginning 2

     December 2019 before the Honorable Rebecca W. Holt in Superior Court, Wake

     County. The State elicited evidence through the testimony of fifteen witnesses.

     Defendant did not testify on his own behalf but did call two witnesses to establish his

     defense.

¶3            The evidence presented at trial tended to show the following: On 21 April 2018,

     defendant arranged to meet his wife, Mrs. Brichikov, at the Knights Inn motel in

     Raleigh. The Knights Inn was known by local law enforcement as a bustling location

     for criminal activity and illicit drug use. Defendant and Mrs. Brichikov both suffered

     from extensive histories of drug addiction. Mrs. Brichikov had been a regular user of

     marijuana, powder cocaine, and crack cocaine since at least the 1990s. Over time, her

     addiction worsened, and her drug use became an “all the time thing.” Although Mrs.

     Brichikov had tried to end her drug use after having a son with her first husband in

     2007, she “just couldn’t kick it.” Mrs. Brichikov’s mother also told detectives that her
                                      STATE V. BRICHIKOV

                                          2022-NCSC-140

                                        Opinion of the Court



     daughter was addicted to heroin and frequently subject to arrest by law enforcement.

     Mrs. Brichikov and defendant first met at a session of Narcotics Anonymous or

     Alcoholics Anonymous. They were married in 2015 and continued to purchase and

     use drugs together afterward.

¶4         Defendant had just been released from the recovery and addiction treatment

     center known as The Healing Place, and Mrs. Brichikov was recovering from an

     opioid overdose that she had experienced on the previous day, when defendant

     arranged to rendezvous with his wife on 21 April 2018. Mrs. Brichikov’s overdose

     required the administration of the medication Narcan to her by emergency medical

     personnel to revive her after a fall which had led to a significant wound to the back

     of her head which required staples to close. Mrs. Brichikov had also been recently

     arrested for possession of methamphetamines and was released from jail on 18 April

     2018 after agreeing to act as a confidential police informant. Defendant and his wife

     exchanged text messages expressing their love for, and promising their fidelity to,

     one another leading up to their meeting on 21 April 2018. Defendant also urged his

     wife to avoid using drugs, as he would be “sad to lose” her. Despite promising her

     loyalty to defendant, however, Mrs. Brichikov had been residing with Clay Trott, a

     man who provided her with money, rides, and a place to stay in exchange for sexual

     favors, prior to and immediately following her 20 April 2018 overdose. At trial, Trott

     identified Mrs. Brichikov as his girlfriend.
                                     STATE V. BRICHIKOV

                                         2022-NCSC-140

                                       Opinion of the Court



¶5         On 21 April 2018, defendant and Mrs. Brichikov met in Room 241 at the

     Knights Inn in Raleigh. Mrs. Brichikov checked into the room at 1:57 p.m. and

     defendant arrived at the Knights Inn at or around 10:30 p.m. Between 11:14 p.m. and

     11:17 p.m., Mrs. Brichikov sent text messages to a contact saved as “Knight1,” stating

     that defendant was “acting stupid,” calling defendant a “[s]tupid crackhead,” and

     claiming that she had had to “kick him out of [her] room.” Between 3:15 a.m. and 3:17

     a.m., Mrs. Brichikov made outgoing cellular telephone calls to contacts saved in her

     telephone directory as “Royalty Royalty” and “Julio New” which lasted a little over a

     minute each.

¶6         Motel surveillance video footage showed defendant exiting Room 241 at

     approximately 1:13 a.m. on 22 April 2018, wearing an “orangeish-brown” hooded

     sweatshirt and white shorts, and walking toward a nearby Exxon gas station. Video

     footage from the gas station showed defendant purchasing alcohol there and then

     approaching the passenger side of a red truck in the parking lot. Detective Kelly

     Kinney, who reviewed the footage and testified about it at trial, opined that this

     interaction was an illegal drug transaction. Motel video footage then showed

     defendant reentering Room 241 at approximately 1:35 a.m. with a black plastic bag

     in his hand. Defendant exited the motel room again at 3:20 a.m. to go back toward

     the Exxon gas station, then returned and reentered Room 241 at 3:25 a.m.; the video

     footage showed Mrs. Brichikov standing at the motel room door and letting defendant
                                      STATE V. BRICHIKOV

                                         2022-NCSC-140

                                       Opinion of the Court



     back into the room. Between 3:29 a.m. and 3:43 a.m., the same action occurred. Mrs.

     Brichikov exited the room to smoke a cigarette at 3:34 a.m. and reentered with

     defendant at 3:43 a.m.

¶7         No one left or entered Room 241 again until 4:09 a.m., at which point defendant

     exited the room for the last time, leaving the door open to reveal Mrs. Brichikov lying

     on the floor with her arm moving back and forth. Defendant walked upstairs to the

     next level of the motel and knocked on at least two different motel room doors without

     receiving a response. Defendant briefly entered Room 341—the room directly above

     Room 241—before going back downstairs, jumping over a wall, and walking toward

     the front of the motel and out of the sight of the camera. At this point, defendant was

     wearing a black long-sleeve shirt and green boxer shorts while carrying an orange-

     brown hooded sweatshirt with him. Defendant then took his employer’s truck, along

     with two iPad electronic tablets and his employer’s credit card, and left for

     Wilmington, North Carolina. Defendant was later arrested in Wilmington.

¶8         At or around 5:00 a.m. on 22 April 2018, law enforcement officers were

     dispatched to Room 241 at the Knights Inn motel. Officer Gregory Modetz, who

     testified at trial, responded to the dispatch and arrived to find Mrs. Brichikov lying

     in the doorway. Her face had been “badly beaten and bloodied”; her tank top and bra

     had been pulled up to her neck, exposing her chest and abdomen; and she did not

     appear to be breathing. Officer Modetz summoned members of the fire department to
                                     STATE V. BRICHIKOV

                                         2022-NCSC-140

                                       Opinion of the Court



     determine if Mrs. Brichikov had a pulse; she did not. Law enforcement officers

     discovered a glass crack cocaine pipe and twenty-dollar bills in the room. Defendant’s

     wallet containing his identification, permanent resident card, credit card, and Social

     Security card was recovered on the same table as the crack pipe. A motel ice bucket

     was found containing loose hypodermic needles, cotton balls, alcohol preparation

     pads, bandages, two unused Narcan nasal sprays, small metal bowls commonly used

     for mixing illegal drugs, and long rubber bands commonly used for injecting

     intravenous drugs. Two more long rubber bands were found in the motel room’s trash

     can. No weapons were found inside the room.

¶9         Agent Tracy Tremlett of the City-County Bureau of Identification (CCBI)

     testified at trial that she had also examined the room for evidence. She noted the

     presence of alcohol and white powder residue which appeared to be cocaine. To Agent

     Tremlett, the scene portrayed a struggle: furniture including the bed, side table, and

     a sitting chair had been moved, and Mrs. Brichikov’s body was “entwined” with a

     chair. The agent noted smears or wipe marks through the blood stains on the motel

     room’s floor, indicating movement consistent with a struggle. Four of Mrs. Brichikov’s

     teeth had been knocked out. A chemical reagent designed to interact with trace

     amounts of blood not visible to the naked eye indicated the presence of blood in and

     around the motel room’s sink and on a motel towel and washcloth. CCBI recovered

     from Room 241 a pair of red-stained white Hype shorts with “MB” written on the
                                           STATE V. BRICHIKOV

                                              2022-NCSC-140

                                            Opinion of the Court



       waistband and an orange hooded sweatshirt from the bushes outside of the room.

¶ 10         Defendant and the State both retained medical experts to testify. Dr. Craig

       Nelson, who performed Mrs. Brichikov’s autopsy, testified on behalf of the State that

       the majority of blood on Mrs. Brichikov was on her face, appearing to have emanated

       from her nose and mouth. Dr. Nelson noted Mrs. Brichikov’s stapled laceration of the

       head, stating that it was consistent with the injuries accompanying her opioid

       overdose on 20 April 2018. She had slight intracranial bleeding, which had not been

       found by the CT1 scan performed on her after her prior overdose. Dr. Nelson also

       noted numerous blunt force injuries on Mrs. Brichikov’s face, neck, torso, and

       extremities, including fractures of her nose, cheekbones, and jaw. She had lacerations

       and a massive hematoma on her face, blood inside of her nose and mouth, and

       numerous absent or broken teeth that had appeared to be in poor dental repair prior

       to her death. Blood was not found inside of her lungs, esophagus, or stomach. There

       were bite marks on her torso and numerous marks at various stages of healing on her

       right arm consistent with intravenous drug use. Her upper chest and abdomen had

       “dirt-soiled adhesive” residue indicating a recent removal of electrocardiogram pads.

¶ 11         Dr. Nelson’s autopsy also revealed atherosclerosis of Mrs. Brichikov’s heart,

       including a narrowing of the middle portion of one of the major arteries of her heart

       by 80%. Dr. Nelson testified that a narrowing of 75% or more is associated with


             1   “CT” is an abbreviated reference for the term “computerized tomography.”
                                        STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



       sudden death. He opined that this condition was at least a “component of her death”

       since “the combination of a hard-working heart in a struggle, as well as that narrow

       coronary artery, is a setup for the heart to have a sudden irregular beat and stop.”

       Additionally, Mrs. Brichikov’s toxicology report revealed the presence of both cocaine

       and fentanyl, as well as the cocaine metabolites cocaethylene and benzoylecgonine,

       within her system. Dr. Nelson recognized that this likely played a role in her death

       as well. The doctor concluded that the totality of the drug use, Mrs. Brichikov’s heart

       disease, and defendant’s assault resulted in her death. He was unable to conclude

       whether she would have died in the absence of any one of these factors.

¶ 12         Dr. Jonathan Privette testified on behalf of defendant, opining that the “most

       suitable explanation for [Mrs. Brichikov’s] immediate cause of death was the drugs

       that she had in her system, the fentanyl and the cocaine.” Dr. Privette testified that,

       in his experience, Mrs. Brichikov would have survived the facial injuries inflicted by

       defendant if she had not had fentanyl in her system. Dr. Privette also testified that

       Mrs. Brichikov’s movements on the floor when defendant exited Room 241 for the last

       time were consistent with a fentanyl overdose, but he could not exclude the possibility

       that she had suffered a heart attack since such an event could have been triggered

       by either Mrs. Brichikov’s drug use or defendant’s assault and would be difficult to

       detect postmortem. He also concluded that the superficial bruises and contusions on

       Mrs. Brichikov’s neck were consistent with her practice of injecting drugs in that
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       region of her body.

¶ 13         The State called Dr. Dana Copeland to testify in rebuttal. Dr. Copeland agreed

       with Dr. Nelson that the proximate cause of Mrs. Brichikov’s death was blunt force

       trauma, not drug toxicity; specifically, Dr. Copeland concluded that Mrs. Brichikov

       died from a trauma-induced heart attack, to which the presence of cocaine and

       fentanyl in her system as well as her head injury significantly contributed. Dr.

       Copeland disagreed with Dr. Privette that Mrs. Brichikov’s final movements were

       consistent with an opioid overdose. Finally, Dr. Copeland testified that the bruising

       on Mrs. Brichikov’s neck was consistent with an effort to strangle her and attributed

       greater significance to her above-average brain weight than either Drs. Nelson or

       Privette, while concluding that she had suffered a substantial enough intracranial

       injury from the assault to contribute to her confusion or a likely concussion. All three

       doctors agreed that, in their experience, the levels of fentanyl and cocaine in Mrs.

       Brichikov’s system were capable of causing death in at least some drug users.

¶ 14         During the jury charge conference after both sides had concluded their

       respective case presentations, defendant conceded to his assault of Mrs. Brichikov

       and gave permission to his attorney to admit the assault during closing arguments.

       However, defense counsel requested that the trial court issue jury instructions on

       voluntary and involuntary manslaughter. Specifically, defense counsel requested an

       instruction on involuntary manslaughter under a theory of negligent omission—that
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       Mrs. Brichikov may have died as a result of defendant’s negligent failure to render or

       obtain medical aid for her overdose. After the trial court went through the instruction

       for second-degree murder with the parties, the trial court verified with defense

       counsel:

                          THE COURT: All right. So this [instruction] does
                    include at the end of the second-degree, “If you do not find
                    the defendant guilty of second-degree murder, you must
                    determine whether the defendant is guilty of involuntary
                    manslaughter,” and . . . “First that the defendant acted in
                    a criminally negligent way” is what you’re requesting?

                           [DEFENSE COUNSEL]: Yes, Your Honor.

¶ 15         The North Carolina Pattern Jury Instruction for “Second Degree Murder

       Where a Deadly Weapon Is Used, Not Including Self-Defense, Covering All Lesser

       Included Homicide Offenses” contains the following instruction on involuntary

       manslaughter as a lesser-included offense of second-degree murder:

                    Involuntary manslaughter is the unintentional killing of a
                    human being by an unlawful act not amounting to a felony,
                    or by an act done in a criminally negligent way.

                          For you to find the defendant guilty of involuntary
                    manslaughter, the State must prove two things beyond a
                    reasonable doubt:

                            First, that the defendant acted a) [unlawfully] (or) b)
                    [in a criminally negligent way]. a) [The defendant's act was
                    unlawful if (define crime e.g. defendant recklessly
                    discharged a gun, killing the victim).] b) [Criminal
                    negligence is more than mere carelessness. The
                    defendant’s act was criminally negligent, if, judging by
                    reasonable foresight, it was done with such gross
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



                    recklessness or carelessness as to amount to a heedless
                    indifference to the safety and rights of others.]

                           And Second, the defendant’s [unlawful] (or)
                    [criminally negligent] act proximately caused the victim’s
                    death.

       N.C.P.I.—Crim. 206.30A (2019) (alterations in original).

¶ 16         The trial court instructed the jury on the crimes of first-degree murder and

       second-degree murder, as well as the possibility of finding the defendant not guilty.

       The trial court did not issue instructions on the crimes of voluntary manslaughter or

       involuntary manslaughter. On the charge of second-degree murder, the trial court

       instructed the jury that:

                           Second-degree murder is the unlawful killing of a
                    human being with malice but without premeditation and
                    deliberation. Second-degree murder differs from first-
                    degree murder in that the State need not prove a specific
                    intent to kill, premeditation, deliberation or that the killing
                    was committed in the perpetration of a felony.

                           In order for you to find the defendant guilty of
                    second-degree murder, the State must prove beyond a
                    reasonable doubt that the defendant acted—let me start
                    over. In order for you to find the defendant guilty of second-
                    degree murder, the State must prove beyond a reasonable
                    doubt that the defendant intentionally and with malice
                    wounded the victim with a deadly weapon thereby
                    proximately causing the victim’s death.

                           If the State proves beyond a reasonable doubt that
                    the defendant intentionally inflicted a wound upon the
                    victim with a deadly weapon that proximately caused the
                    victim’s death, you may infer, first, that the killing was
                    unlawful and, second, that it was done with malice, but you
                                       STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



                   are not compelled to do so. You may consider the inferences
                   along with all other facts and circumstances in
                   determining whether the killing was unlawful and whether
                   it was done with malice. If the killing was unlawful and
                   was done with malice, the defendant would be guilty of
                   second-degree murder.

                          If you find from the evidence beyond a reasonable
                   doubt that on or about the alleged date the defendant
                   intentionally and with malice wounded the victim with a
                   deadly weapon and that this proximately caused the
                   victim’s death, it would be your duty to return a verdict of
                   guilty of second-degree murder. If you do not so find or have
                   a reasonable doubt as to one or more of these things, it
                   would be your duty to return a verdict of not guilty.

¶ 17         On the issue of malice, the trial court charged the jury that:

                   Malice means not only hatred, ill will or spite, as it is
                   ordinarily understood—to be sure, that is malice—but it
                   also means that condition of mind that prompts a person to
                   take the life of another intentionally or to intentionally
                   inflict a wound with a deadly weapon upon another which
                   proximately results in her death, without just cause,
                   excuse or justification.

¶ 18         This language largely conforms with the pattern jury instruction for “Second

       Degree Murder Where a Deadly Weapon Is Used, Not Including Self-Defense,

       Covering All Lesser Included Homicide Offenses,” which defines malice as:

                   [N]ot only hatred, ill will, or spite, as it is ordinarily
                   understood-to be sure, that is malice-but [it also means
                   that condition of mind which prompts a person to take the
                   life of another intentionally or to intentionally inflict
                   serious bodily harm which proximately results in another’s
                   death, without just cause, excuse or justification.] [malice
                   also arises when an act which is inherently dangerous to
                   human life is intentionally done so recklessly and wantonly
                                         STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



                    as to manifest a mind utterly without regard for human life
                    and social duty and deliberately bent on mischief].

       N.C.P.I.—Crim. 206.30A.

¶ 19         Defendant objected, first during the jury charge conference and again prior to

       the reading of the jury’s verdict, to the trial court’s failure to submit instructions on

       voluntary manslaughter and involuntary manslaughter as options to the jury.

¶ 20         At the conclusion of defendant’s trial on 11 December 2019, the jury returned

       a verdict of guilty of second-degree murder after more than five hours of deliberation.

       While deliberating, the jury asked to review Mrs. Brichikov’s autopsy and toxicology

       reports, records concerning the duration of defendant’s stay at The Healing Place,

       and Mrs. Brichikov’s and defendant’s cellular telephone records. During the

       sentencing phase of defendant’s trial, the jury found three aggravating factors: that

       (1) his offense was especially heinous, atrocious, or cruel; (2) he was in willful

       violation of a condition of parole or post-release supervision; and (3) he had taken

       advantage of a position of trust or confidence in order to commit his offense. The trial

       court sentenced defendant to a minimum term of incarceration of 338 months and a

       maximum term of 418 months. Defendant appealed to the Court of Appeals, arguing

       that the trial court had erred by failing to submit to the jury his requested jury

       instruction on involuntary manslaughter since the jury could have found that he had

       assaulted his wife in a culpably negligent manner or that his failure to render aid to

       her was a culpably negligent omission.
                                        STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



¶ 21         In an opinion filed on 18 January 2022, State v. Brichikov, 281 N.C. App. 408,

       2022-NCCOA-33, a divided panel of the Court of Appeals vacated defendant’s

       conviction and remanded his matter for a new trial. The majority first dispensed of

       defendant’s negligent omission theory since the pattern jury instruction on

       involuntary manslaughter does not address negligent omissions and thus he would

       have had to submit his request for the instruction in writing for the trial court’s

       failure to give such an instruction to be considered error. Brichikov, ¶ 17; see also

       State v. McNeill, 346 N.C. 233, 240 (1997); State v. Martin, 322 N.C. 229, 237 (1988).

       However, the lower appellate court ultimately held that defendant was entitled to a

       pattern jury instruction on the lesser-included offense of involuntary manslaughter

       under a theory of negligent action since the evidence, viewed in the light most

       favorable to defendant, tended to negate the “malice” element of second-degree

       murder and because there was a reasonable possibility that a different result would

       have been reached at trial if this instruction had been given. Brichikov, ¶¶ 31, 35.

¶ 22         The dissenting judge of the Court of Appeals panel disagreed that the trial

       court’s failure to render an instruction on involuntary manslaughter amounted to

       prejudicial error. Specifically, the dissent took an opposing view on the “issue of

       whether the trial court’s refusal to grant defendant’s request for a lesser-included

       instruction on involuntary manslaughter contained in the pattern jury instructions

       was error” because, from “the jury finding beyond a reasonable doubt that this offense
                                         STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       was especially heinous, atrocious, or cruel as an aggravating factor, it appears clear

       that the verdict would not have been different had the trial judge given the lesser

       included involuntary manslaughter instruction.” Brichikov, ¶ 39 (Carpenter, J.,

       dissenting).

¶ 23         The State filed a timely notice of appeal pursuant to N.C.G.S. § 7A-30(2) based

       upon the dissent filed in the lower appellate court’s consideration of this matter. Since

       no petitions for discretionary review have been allowed in this matter, we therefore

       limit our review to those issues raised by the dissent: whether the trial court erred

       by declining to issue a pattern jury instruction on involuntary manslaughter and

       whether this error was prejudicial in light of the jury’s finding that defendant’s

       offense was “especially heinous, atrocious, or cruel.”

                                          II.   Analysis

¶ 24         “The jury charge is one of the most critical parts of a criminal trial.” State v.

       Walston, 367 N.C. 721, 730 (2014). When a “defendant’s request for [an] instruction

       [is] correct in law and supported by the evidence in the case, the trial court [is]

       required to give the instruction, at least in substance.” State v. Shaw, 322 N.C. 797,

       804 (1988) (citing State v. Howard, 274 N.C. 186, 199 (1968)). For over a century, we

       have held, specifically, that “when there is evidence tending to support a verdict of

       guilty of an included crime of lesser degree than that charged,” the trial court “must

       instruct the jury that it is permissible for them to reach such a verdict if it accords
                                         STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       with their findings.” State v. Hicks, 241 N.C. 156, 160 (1954) (citing State v. Jones, 79

       N.C. 630, 631 (1878) (“It was [defendant’s] privilege to have the State’s evidence

       applied to any theory justified by it . . . . This right he demanded in his prayer for

       instructions which ought to have been given.”)).

¶ 25         In order to be granted a new trial for the trial court’s failure to instruct the

       jury on a lesser-included offense, a criminal defendant must demonstrate that there

       was evidence presented at trial that, viewed in the light most favorable to the

       defendant, would permit a rational jury to acquit the accused of the greater charge

       and convict him or her of the lesser offense. Upon reviewing the trial record, we agree

       that there was sufficient evidence adduced at defendant’s trial to permit a rational

       jury to acquit him of second-degree murder and to convict him of involuntary

       manslaughter. We further hold that there was a reasonable possibility that the jury

       would have acquitted defendant of the greater offense and convicted him of the lesser

       offense in the event that both instructions had been given to the jury. Accordingly,

       we affirm the decision of the Court of Appeals.

¶ 26         We begin by observing that the dissenting judge at the Court of Appeals wed

       the dissent’s view that the trial court did not commit error in the present case to the

       dissent’s position that the verdict would not have been different had an instruction

       on involuntary manslaughter been given by concluding that the dissent “would find

       no error in the trial court’s decision to decline to deliver an instruction to the jury on
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       involuntary manslaughter because the jury’s verdict would not have been different

       had the instruction been given.” Brichikov, ¶ 44 (Carpenter, J., dissenting) (emphasis

       added). However, since the dissenter on the Court of Appeals panel paid some tribute

       to the Court of Appeals majority’s position on the element of malice and since the

       analyses for error and prejudice overlap significantly in this area of law, we shall

       discuss both aspects in turn in order to develop our appreciation for the ultimate issue

       before us: whether there was a reasonable possibility that the jury might have

       convicted defendant of involuntary manslaughter as opposed to second-degree

       murder, if the jury had been instructed on both offenses.

¶ 27         “An instruction on a lesser-included offense must be given only if the evidence

       would permit the jury rationally to find defendant guilty of the lesser offense and to

       acquit him of the greater.” State v. Millsaps, 356 N.C. 556, 561 (2002) (citing State v.

       Conaway, 339 N.C. 487, 514). “It is well settled that a defendant is entitled to have

       all lesser degrees of offenses supported by the evidence submitted to the jury as

       possible alternate verdicts. On the other hand, the trial court need not submit lesser

       degrees of a crime to the jury when the State’s evidence is positive as to each and

       every element of the crime charged and there is no conflicting evidence relating to any

       element of the charged crime.” State v. Drumgold, 297 N.C. 267, 271 (1979) (extraneity

       omitted). “The determinative factor is what the State’s evidence tends to prove. If the

       evidence is sufficient to fully satisfy the State’s burden of proving each and every
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       element of the offense . . . and there is no evidence to negate these elements other

       than defendant’s denial that he committed the offense, the trial judge should properly

       exclude from jury consideration the possibility of [the lesser-included offense].” State

       v. Strickland, 307 N.C. 274, 293 (1983), overruled in part on other grounds by State

       v. Johnson, 317 N.C. 193 (1986).

¶ 28         We exercise review here in order to determine whether the State provided

       sufficient evidence to fully satisfy its burden of proving each element of second-degree

       murder beyond a reasonable doubt and if any other evidence tended to negate those

       elements when viewed in the light most favorable to defendant. Specifically, we focus

       on the element of malice since involuntary manslaughter is “the unlawful and

       unintentional killing of another without malice which proximately results from an

       unlawful act not amounting to a felony nor naturally dangerous to human life, or by

       an act or omission constituting culpable negligence.” Johnson, 317 N.C. at 205

       (emphasis added). Malice can be shown in at least three ways: (1) actual malice, a

       “positive concept of express hatred, ill-will or spite”; (2) an act inherently dangerous

       to human life that is “done so recklessly and wantonly as to manifest a mind utterly

       without regard for human life and social duty and deliberately bent on mischief”; or

       (3) “that condition of mind which prompts a person to take the life of another

       intentionally without just cause, excuse, or justification.” State v. Reynolds, 307 N.C.

       184, 191 (1982) (extraneity omitted).
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



¶ 29         First, we note that “an instruction to the jury that the law implies malice and

       unlawfulness from the intentional use of a deadly weapon proximately resulting in

       death is not a conclusive irrebuttable presumption.” State v. Holder, 331 N.C. 462,

       487 (1992). “When the killing with a deadly weapon is admitted . . . two presumptions

       arise: (1) that the killing was unlawful; (2) that it was done with malice; and an

       unlawful killing with malice is murder in the second degree.” State v. Fisher, 318 N.C.

       512, 525 (1986) (quoting State v. Gordon, 241 N.C. 356, 358 (1955)). This presumption

       is only mandatory, however, in the sense that, the “defendant, to avoid its effect, must

       produce some evidence raising an issue on the existence of malice and unlawfulness

       or rely on such evidence as the state may have adduced. In the presence of evidence

       raising such issues, the presumption disappears altogether, leaving only a permissible

       inference which the jury may accept or reject.” Reynolds, 307 N.C. at 190 (emphasis

       added). Here, the trial court properly instructed the jury that it could, but was not

       compelled to, infer malice from the fact that defendant intentionally inflicted a wound

       upon his victim Mrs. Brichikov with a deadly weapon in the form of his hands.

¶ 30         In the alternative, the State contends that defendant’s actions were

       “inherently dangerous and done in [such] a fashion that had no regard for human life

       or social duty” and thus satisfy the second theory of malice. However, the “distinction

       between ‘recklessness’ indicative of murder and ‘recklessness’ associated with

       manslaughter is one of degree rather than kind.” State v. Rich, 351 N.C. 386, 393
                                        STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



       (2000) (extraneity omitted). The criminal negligence required to support a charge of

       involuntary manslaughter “is something more than actionable negligence in the law

       of torts; it is such recklessness, proximately resulting in injury or death, as imports

       a thoughtless disregard of consequences or a heedless indifference to the safety and

       rights of others.” State v. Massey, 271 N.C. 555, 557 (1967) (extraneity omitted).

       Defendant’s acts, viewed in the light most favorable to him, squarely meet the

       standard for criminal negligence, but do not conclusively rise to the degree of

       recklessness evincing an utter disregard for human life or a mind deliberately bent

       on mischief.

¶ 31         Indeed, the evidence adduced at defendant’s trial permits a finding by a jury

       that he acted intentionally and recklessly in assaulting his wife, but without hatred,

       an intent to take Mrs. Brichikov’s life, or “a mind utterly without regard for human

       life.” See Reynolds, 307 N.C. at 191. Specifically, the jury heard testimony and

       received evidence that tended to show the following: that defendant and Mrs.

       Brichikov arranged to get together on 21 April 2018 after expressing love, concern,

       and fidelity for one another; that they consumed alcohol and opioids together over the

       course of several hours without any apparent violence between them; that something

       provoked a confrontation between them in the early hours of 22 April 2018; that

       defendant left the motel room after having assaulted his wife but before she had

       expired; that Mrs. Brichikov’s movements when defendant exited the room for the
                                        STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Opinion of the Court



       last time were consistent with a fentanyl overdose; and that her death likely would

       not have occurred in the absence of her preexisting heart condition and state of

       intoxication.

¶ 32         Taken together, a rational juror could conclude that defendant had acted with

       culpable negligence in assaulting his wife and leaving her behind while she suffered

       a drug overdose or heart attack that was at least partially exacerbated by his actions,

       but that it was done without malice given the potentially volatile and drug-induced

       confrontation erupting between them in the twenty-six minutes between 3:43 a.m.

       and 4:09 a.m. and the unpredictability of Mrs. Brichikov’s subsequent death. See

       State v. Wilkerson, 295 N.C. 559, 583 (1978) (“[A] mere assault which proximately

       results in death, but which does not indicate a total disregard for human life and is

       committed with no intent to kill or to inflict serious bodily injury, will support, at

       most, a verdict of involuntary manslaughter.”). Because the evidence elicited by

       defendant was sufficient to support a verdict of involuntary manslaughter as the

       lesser-included offense of second-degree murder, the trial court erred by declining to

       issue a jury instruction on that offense.

¶ 33         Failure to submit a requested jury instruction on a lesser-included offense

       when one is warranted is generally reversible error. See State v. Price, 344 N.C. 583,

       589 (1996) (“Our law states that when the court improperly fails to submit a lesser

       included offense of the offense charged, and the jury had only two options in reaching
                                        STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Opinion of the Court



       a verdict—guilty of the offense charged and not guilty—then a verdict of guilty of the

       offense charged is not reliable, and a new trial must be granted.”). However, an error

       does not require reversal unless it is found to be prejudicial under the harmless error

       analysis provided by N.C.G.S. § 15A-1443. For an error which does not arise under

       the Constitution of the United States, a criminal defendant bears the burden of

       demonstrating a “reasonable possibility” that had the error not been committed, a

       different result would have been reached at trial. N.C.G.S. § 15A-1443(a) (2021). This

       is a non-exacting inquiry that considers, inter alia, the strength of the State’s

       evidence supporting defendant’s conviction and whether the jury’s considerations

       tended to suggest that it may have been persuaded to adopt a different finding had it

       been given the excluded instruction. See State v. Keller, 374 N.C. 637, 649 (2020).

¶ 34         This Court finds no prejudicial effect for a trial court’s failure to submit

       instructions on voluntary manslaughter or involuntary manslaughter in cases where

       both first-degree murder and second-degree murder instructions are submitted to the

       jury and the jury renders a verdict of first-degree murder based on premeditation and

       deliberation. Price, 344 N.C. at 590. However, where a jury convicts a criminal

       defendant of second-degree murder in the absence of an instruction on a lesser-

       included offense, appellate courts are not permitted to infer that there is no

       reasonable possibility that the jury would have convicted the defendant of the lesser-

       included offense on the basis of that conviction, State v. Thacker, 281 N.C. 447, 456
                                         STATE V. BRICHIKOV

                                             2022-NCSC-140

                                           Opinion of the Court



       (1972). A jury may feel compelled to convict a criminal defendant of some offense in

       light of the gravity of the accused’s admitted transgressions, especially in a case such

       as the one here. See Keeble v. United States, 412 U.S. 205, 212 (1973) (“Where one of

       the elements of the offense charged remains in doubt, but the defendant is plainly

       guilty of some offense, the jury is likely to resolve its doubts in favor of conviction.”);

       State v. Thomas, 325 N.C. 583, 599 (1989) (holding that a jury must “be permitted to

       consider whether [the] defendant was guilty of the lesser-included offense of

       involuntary manslaughter and not be forced to choose between guilty as charged or

       not guilty” where “almost all the evidence point[ed] to some criminal culpability on

       [the] defendant’s part”). In the instant case, the jury had no option presented to it

       other than to either convict defendant of murder or to acquit him. Consequently, the

       trial court’s failure to charge the jury on the crime of involuntary manslaughter

       cannot be found harmless as a result of the jury’s verdict.

¶ 35         Likewise, we decline to infer from the jury’s determination of the aggravating

       factor that defendant’s offense was “especially heinous, atrocious, or cruel” that there

       is no reasonable possibility that it would have convicted him of involuntary

       manslaughter instead of second-degree murder had it been instructed as to both

       offenses. The jury at defendant’s trial found that his offense was “especially heinous,

       atrocious, or cruel” during the sentencing phase of his trial after having convicted

       him of second-degree murder. The trial court did not elaborate on the meaning or
                                         STATE V. BRICHIKOV

                                             2022-NCSC-140

                                           Opinion of the Court



       significance of such a finding. The State did not provide any additional evidence to

       support this finding, instead relying upon the evidence presented at trial establishing

       Mrs. Brichikov’s significant facial injuries and the struggle portrayed by the crime

       scene. It is not as clear to us, as it was to the dissent at the lower appellate court, how

       the jury “gave substantially the same consideration to the evidence” in finding the

       presence of this aggravating factor “that it would have given in the determination of

       the presence of malice.” Brichikov, ¶ 42 (Carpenter, J., dissenting).

¶ 36         Indeed, a criminal defendant can be both convicted of involuntary

       manslaughter and have his crime found to have been “especially heinous, atrocious,

       or cruel.” See, e.g., State v. West, 103 N.C. App. 1, 11–12 (1991); State v. Shadrick, 99

       N.C. App. 354, 355–56 (1990). Since, as the Court of Appeals has held, “[i]nvoluntary

       manslaughter differs from second degree murder only in that malice is present in the

       latter but not the former,” State v. Allen, 77 N.C. App. 142, 145 (1985), it necessarily

       follows that a finding that a criminal defendant committed a homicide offense in an

       especially heinous, atrocious, or cruel way does not require a finding that he acted

       with malice in bringing about his victim’s death. As such, we do not believe that the

       jury’s finding that defendant acted in an especially heinous, atrocious, or cruel way

       in the instant case serves as the jury’s definite rejection of the evidence tending to

       undermine his conviction for second-degree murder. Rather, we discern that the jury

       could have found both that defendant had acted with especial heinousness,
                                        STATE V. BRICHIKOV

                                              2022-NCSC-140

                                          Opinion of the Court



       atrociousness, or cruelty in assaulting his wife and that he lacked malice in causing

       her subsequent death. We refuse to speculate about any insight the jury’s findings at

       defendant’s subsequent sentencing proceeding may give us into what the jury would

       have or would not have considered persuasive as to the element of malice prior to its

       rendition of the verdict in defendant’s case.

¶ 37         We hold that the trial court’s refusal to instruct the jury on the criminal offense

       of involuntary manslaughter was prejudicial error warranting reversal due to (1) the

       strength of the evidence tending to undermine the State’s contention of malice, and

       (2) the jury’s consideration of various factors, including Mrs. Brichikov’s toxicology

       report and the record of her communications with defendant prior to their meeting

       on 21 April 2018, suggesting that it may have struggled with its decision to convict

       defendant of murder and could have used such evidence to support a finding of

       involuntary manslaughter instead if the jury had been so instructed. We therefore

       conclude that there is a reasonable possibility that, had the jury been instructed on

       involuntary manslaughter, it would have returned a verdict of guilty of involuntary

       manslaughter rather than a verdict of second-degree murder.

                                       III.    Conclusion

¶ 38         In light of our determination that the trial court committed prejudicial error

       by declining defendant’s request to issue a pattern jury instruction on involuntary
                               STATE V. BRICHIKOV

                                  2022-NCSC-140

                                Opinion of the Court



manslaughter, we affirm the decision of the Court of Appeals, in which it vacated

defendant’s judgment and determined that defendant was entitled to a new trial.

      AFFIRMED.
             Justice BERGER dissenting.


¶ 39         The evidence at trial tended to show that Nadia Flores was beaten so badly

       that her face was “unrecognizable,” and officers responding to the scene of her murder

       could not identify her body through photographs.          Defendant admitted that he

       assaulted Ms. Flores.1

¶ 40         The medical examiner who performed the autopsy on Ms. Flores noted that she

       had “numerous blunt force injuries” and that she had a broken nose, broken

       zygomatic arches, and a broken jaw. Her injuries were so extensive that “the central

       portion of her face . . . could shift without moving the rest of the head,” and the

       medical examiner “could feel bone grinding on bone as those fractures, those breaks,

       shifted against one another.” In addition to the multiple broken bones in her face,

       Ms. Flores had lacerations to her head, a contusion, bruising to her neck, and bite

       marks on her back.

¶ 41         According to the medical examiner, Ms. Flores’s injuries were the result of

       “substantial force” equivalent to a long-distance fall or car crash.        The medical

       examiner testified that the “cause of death was physical assault, including blunt force

       injuries” with drug use and a cardiac event as contributing conditions. A forensic

       pathologist testified that the “primary cause” of Ms. Flores’s death was “multiple




             1  Ms. Flores was initially identified as Nadia Natasha Brichikov. However, the
       medical examiner testified that he corrected “the name to Nadia Flores later by comparison
       of proper information given on the death certificate.”
                                       STATE V. BRICHIKOV

                                           2022-NCSC-140

                                         Berger, J., dissenting



       blunt force trauma to face, head and neck” as a result of the assault. Defendant’s

       own expert conceded that the effects of the assault contributed to Ms. Flores’s death.

¶ 42         “Murder in the second degree is the unlawful killing of a human being with

       malice, but without premeditation and deliberation.” State v. Foust, 258 N.C. 453,

       458, 128 S.E.2d 889, 892 (1963). “An intent to inflict a wound which produces a

       homicide is an essential element of murder in the second degree.” State v. Williams,

       235 N.C. 752, 753, 71 S.E.2d 138, 139 (1952). “While an intent to kill is not a

       necessary element of murder in the second degree, that crime does not exist in the

       absence of some intentional act sufficient to show malice and which proximately

       causes death.” State v. Snyder, 311 N.C. 391, 393, 317 S.E.2d 394, 395 (1984).

¶ 43         To the extent there was an error in the jury instructions, the error worked in

       defendant’s favor. The jury should have been instructed that if it determined beyond

       a reasonable doubt that “defendant intentionally assaulted the deceased with his

       hands, fists, or feet, which were then used as deadly weapons, and that her death was

       a proximate result of his acts, then the law presumes malice and . . . defendant must

       be convicted of murder in the second degree.” State v. Lang, 309 N.C. 512, 526–27,

       308 S.E.2d 317, 324–25 (1983). “The effect of the presumption is to impose upon the

       defendant the burden of going forward with or producing some evidence of a lawful

       reason for the killing or an absence of malice.” State v. Simpson, 303 N.C. 439, 451,

       279 S.E.2d 542, 550 (1981). When a defendant produces no evidence that the killing
                                         STATE V. BRICHIKOV

                                            2022-NCSC-140

                                          Berger, J., dissenting



       was lawful or that it was committed without malice, the jury should be instructed

       that the defendant must be convicted of second-degree murder. Lang, 309 N.C. at

       526, 308 S.E.2d at 324.

¶ 44         Both the Court of Appeals and the majority today misconstrue the effect of

       these mandatory presumptions. Controlling precedent from this Court dictates that

       once these presumptions arise, a burden is imposed on a criminal defendant to rebut

       these presumptions.       In this case, defendant failed to produce any evidence to

       overcome these presumptions of unlawfulness and malice.            In fact, defendant

       admitted that he assaulted Ms. Flores, and his own expert confirmed that Ms. Flores’s

       death was nonaccidental and proximately caused by the assault.

¶ 45         Because defendant failed to rebut the mandatory presumption of malice, a

       properly instructed jury would have been compelled to find that defendant acted with

       malice if it found that defendant intentionally assaulted the victim with his hands,

       which were used as deadly weapons, and that the victim’s death was proximately

       caused by such an assault. The trial court instructed the jury only that an inference

       of unlawfulness and malice arose. This error by the trial court worked to defendant’s

       advantage in that the jury had to deliberate and decide the issue of malice in the

       absence of the presumptions referenced above. The majority either inadvertently

       misses this step in its analysis, or it has implicitly overruled longstanding precedent.
                                       STATE V. BRICHIKOV

                                          2022-NCSC-140

                                        Berger, J., dissenting



¶ 46         Because “the State’s evidence [wa]s positive as to each and every element of

       [second-degree murder] and there [wa]s no conflicting evidence relating to any

       element of the charged crime,” State v. Harvey, 281 N.C. 1, 13–14, 187 S.E.2d 706,

       714 (1972), the trial court was not required to instruct the jury on involuntary

       manslaughter.

¶ 47         Defendant’s   argument    and    the    majority’s   discussion   of   involuntary

       manslaughter is misplaced. There is no evidence from which defendant was entitled

       to an instruction on the lesser offense because not only was malice presumptively

       established and not rebutted, but the evidence did not meet the elements of

       involuntary manslaughter. See State v. Wallace, 309 N.C. 141, 145, 305 S.E.2d 548,

       551 (1983).

¶ 48         “Involuntary manslaughter is the unintentional killing of a human being

       without either express or implied malice (1) by some unlawful act not amounting to

       a felony [o]r naturally dangerous to human life, or (2) by an act or omission

       constituting culpable negligence.” State v. Wilkerson, 295 N.C. 559, 579, 247 S.E.2d

       905, 916 (1978). Stated another way, the crime of involuntary manslaughter is

       committed “[w]here death results unintentionally, . . . from an unlawful act on his

       part not amounting to a felony, or from a lawful act negligently done.” Foust, 258

       N.C. at 459, 128 S.E.2d at 893 (quoting State v. Hovis, 233 N.C. 359, 365, 64 S.E.2d

       564, 568 (1951)). “To constitute involuntary manslaughter, the homicide must have
                                         STATE V. BRICHIKOV

                                             2022-NCSC-140

                                          Berger, J., dissenting



       been without intention to kill or inflict serious bodily injury, and without either

       express or implied malice.” Id.

¶ 49         The majority’s focus on malice, though relevant, is not determinative in this

       case given defendant’s intentional and felonious assault upon Ms. Flores.2 Moreover,

       the majority’s discussion of culpable negligence misses the mark because the

       intentional, felonious assault was not “a lawful act negligently done.” Id. Defendant’s

       actions here do not satisfy the elements of involuntary manslaughter, and this Court

       should reverse the Court of Appeals.

¶ 50          I respectfully dissent.

             Chief Justice NEWBY and Justice BARRINGER join in this dissenting

       opinion.




             2 Although not argued, defendant’s assertions, and much of the majority’s reasoning,
       appear to align more appropriately with the offense of voluntary manslaughter committed in
       a sudden heat of passion. See State v. Rummage, 280 N.C. 51, 56, 185 S.E.2d 221, 225 (1971)
       (“Manslaughter is the unlawful killing of another without malice, and, under given
       conditions, this crime may be established, though the killing has been both unlawful and
       intentional.” (cleaned up)).